 
 
I 
111th CONGRESS
1st Session
H. R. 4240 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2009 
Mr. Melancon introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a grace period in which durable medical equipment suppliers may meet Medicare accreditation and surety bond requirements. 
 
 
1.Grace period for Medicare accreditation and surety bond requirements for certain DMEPOS suppliers 
(a)In generalIn the case of an entity which would qualify as a supplier under part B of title XVIII of the Social Security Act but for the entity’s failure to meet one or both requirements described in subsection (b), the entity shall be treated, for purposes of payment under such part for items the entity is licensed or otherwise recognized to provide under applicable State law, as having met such respective requirement during the period beginning on the effective date of such requirement and ending on the date the entity first meets such requirement so long as the entity meets both such requirements not later than 6 months after the date of the enactment of this section. 
(b)Accreditation and surety bond requirements describedThe requirements described in this subsection are— 
(1)the accreditation requirement of section 1834(a)(20)(F)(i) of the Social Security Act (42 U.S.C. 1395m(a)(20)(F)(i)); and 
(2)the surety bond requirement of section 1834(a)(16)(B) of such Act (42 U.S.C. 1395m(a)(16)(B)). 
(c)No application to competitive acquisition programsNothing in subsection (a) shall be construed as affecting any accreditation or surety bond requirement of a competitive acquisition program under section 1847 of the Social Security Act (42 U.S.C. 1395w–3).  
 
